DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	The 35 USC 112(b) rejection of claim 13 is withdrawn in light of the amendments.  
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 9, and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey (US-2012/0216659) in view of Inoue (US-4,616,796) and Giffin (US-4,222,577).
Regarding claim 1 (Currently Amended), Bailey (US-2012/0216659) discloses a positioner (holding member 314) (Fig. 16) comprising a bottom face (support member 354) and a first side face (riser member 356) which are perpendicular and adjacent to each other (Fig. 16), the first side face (riser member 356) being configured to abut against a work piece (in the middle of holding device 310) to be positioned so as to position the work piece to be positioned (Fig. 16), wherein:
the positioner (314) further comprises a first guide structure (sliding member 334) on the bottom face (354) (Fig. 16) [Bailey; paragraph 0109]; and 

wherein the first side face (riser member 356) has a bar-shaped protrusion (346) provided thereon (Fig. 16).
Bailey doesn’t disclose the bottom face (354) for the embodiment of Figure 16 being provided with a magnetic member.  However, Inoue (US-4,616,796) teaches a bottom face (disk plate 61) (Figs. 21 and 24) being provided with a magnetic member (magnets 64).  Since Bailey teaches magnetizing a holding member such that the holding material is attracted to the top surface of the device [Bailey; paragraphs 0066-0067] in order to resist accidental or inadvertent movement of the holder [Bailey; paragraph 0067], it therefore would have been obvious to one of ordinary skill in the art to modify the bottom face 354 of Bailey with recessed magnetic members as taught by Inoue in order to resist accidental movement of the holder [Bailey; paragraphs 0067 and 0107] [Inoue; col. 9, lines 60-65]. 
Bailey doesn’t disclose for the embodiment of Figure 16 that the positioner further comprising a strip-shaped rubber pad attached to the bottom face.  However, Bailey teaches a “non-slip member 34 may be a plastic, wax-coated paper, silicone or silicone-like material, rubber, or other material known in the art that is capable of exhibiting non-slip and protective properties, or combinations thereof” [Bailey; paragraph 0066] such that “non-slip member 34 may act to increase the friction between the holding members 16 and the top surface 26 of the device 10” [Bailey; paragraph 0066].  Therefore, it would have been obvious to provide a non-slip member resembling the strip-shape of the bottom face (354) on bottom face (354) in order to prevent 
Bailey doesn’t disclose wherein a top surface of the bar-shaped protrusion (346) is an arc surface, which is configured to abut against the work piece to be positioned in working operation of the positioner.  However, Giffin (US-4,222,577) teaches wherein a top surface of a bar-shaped protrusion (17) is an arc surface (Figs. 1, 4 and 7).  Since Giffin is in the same field of endeavor as Bailey which is centering and holding devices, it therefore would have been obvious to one of ordinary skill in the art to modify the top surface of the bar-shaped protrusion of Bailey with an arcuate shaped surface such as taught by Giffin in order to contour to a cylindrical or round workpiece for more surface contact and better clamping [Giffin; Figs. 1 and 2).  
Regarding claim 2 (Original), Bailey discloses the positioner according to claim 1, wherein the positioner (314) comprises a bottom plate (bottom face 354, since applicant claims the bottom plate comprises, or is made up of, the bottom face) and a side plate (first side face 356, since applicant claims the side plate comprises, or is made up of, the first side face) which are arranged in an L-shape (Fig. 16), the bottom plate (354) comprising the bottom face (354), and the side plate (356) comprising the first side face (356).
Regarding claim 8 (Previously Presented), Bailey discloses the positioner according to claim 1, wherein the bar-shaped protrusion (346) extends from the bottom of the first side face (356) to the top of the first side face (356) in a direction perpendicular to the bottom face (354) (Fig. 16).
Regarding claim 9 (Original), Bailey, as modified, discloses the positioner according to claim 1, and Inoue further teaches wherein the magnetic member (64) comprises a plurality of magnetic bars (64) (Fig. 21) which are mutually independent (spaced and with their own magnetic field) (Fig. 21).
Regarding claim 12 (Original), Bailey discloses a positioning equipment comprising:

the positioner (314) being adapted to be attracted to the magnetic platform (12, 14) through the magnetic member (magnets 64 of Inoue as combined with the bottom face 354 of Bailey) provided on the bottom face (354), the first side face (356) being configured to abut against the work piece (potter) to be positioned so as to position the work piece (pottery) to be positioned (Fig. 16).
Regarding claim 13 (Currently Amended), Bailey discloses the positioning equipment according to claim 12, wherein a second guide structure (slot 326) is provided on the magnetic platform (wheelhead member 312) (Fig. 16), and wherein the second guide structure (slot 326) is configured to cooperate with the first guide structure (334) (“holding members 314 utilize the sliding member 334 for interaction with the recesses 328 and holding member slots 326”) [Bailey; paragraph 0107] provided on the bottom face (354) of the positioner (314) to move the positioner (314) with respect to the magnetic platform (wheelhead 312) in a preset direction (Fig. 16).
Regarding claim 14 (Original), Bailey discloses the positioning equipment according to claim 13, wherein the first guide structure (334) is a guide beam (sliding member 334) on the bottom face (Fig. 16) [Bailey; paragraph 0109]; and the second guide structure (slot 326) is a guide groove (slot 326) (Fig. 16).
Regarding claim 15 (Original), Bailey discloses the positioning equipment according to claim 12, wherein the magnetic platform (wheelhead 312) comprises a bottom plate (312) and at least one side wall (a second, or additional, one of the holding members 314 acts as a side wall) 
Regarding claim 16 (Original), Bailey discloses the positioning equipment according to claim 15, wherein a height of the side wall (a second holding member 314) of the magnetic platform (312) is the same as a height of the first side (356) of the positioner (314) (Fig. 16).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey (US-2012/0216659) in view of Inoue (US-4,616,796) and Giffin (US-4,222,577) and further in view of Barge (US-648,763).
Regarding claim 5 (Previously Presented), Bailey discloses the positioner according to claim 1, but fails to disclose wherein the number of the guide beam (sliding member 334) is at least two and the guide beams are arranged to be parallel to each other.
However, Barge (US-648,763) teaches a bar-shaped guide beam (14, 14) on a bottom face (15), wherein the number of guide beams (14, 14) is at least two (Fig. 5) and the guide beams (14, 14) are arranged to be parallel to each other (Fig. 5).  Since Bailey teaches that it is particularly desirable prevent the sliding member from substantially rotating in within the recess [Bailey; paragraph 0020], it therefore would have been obvious to one of ordinary skill in the art to use a dovetail type joint such as taught by Barge instead of the guide protrusion 334 of Bailey to allow only forward and reward sliding without substantial rotation [Barge; page 1, lines 53-55].  

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey (US-2012/0216659) in view of Inoue (US-4,616,796) and Giffin (US-4,222,577) and further in view of Shelton (US-3,210,068).
Regarding claim 11 (Original), Bailey discloses the positioner according to claim 1, but fails to disclose wherein the positioner (314) further comprises an opening which is configured to place the positioner (314) on a magnetic platform or to take the positioner away from the magnetic platform.
However, Shelton (US-3,210,068) teaches an opening (14) which is configured to place a positioner (spacing tool 10) on a platform or take away the positioner (spacing tool 10) away from the platform (“cutout 14 providing easy access for one or more fingers, as desired” where “spacing tool 10 can easily be removed merely by gripping handle portion”) [Shelton; col. 3, lines 24-28].  Since Shelton is pertinent to positioners such as Bailey, it therefore would have been an obvious improvement to the positioner of Bailey to include an opening as taught by Shelton in order to easily install and uninstall the positioners [Shelton; col. 3, lines 24-28].

Response to Arguments
Applicant's arguments filed 04/12/2021 have been fully considered but they are not persuasive. 
Applicant argues on pages 6 and 7 of the Remarks that the bar-shaped guide beam is secured on the bottom face along its length while Bailey’s protrusion is secured only at one end.  In response, while the rejection has been updated to identify sliding member 334 as the beam rather than bolt 360, the argument is considered to apply to both these features.  Applicant’s beam 402 can be seen in Figures 4a-5b and 7 of the specification.  While the beam 402 does extend partially along its length, it does not seem to extend entirely along the length but rather merely for a portion of the length.  Therefore, applicant’s amendments, particularly in view of the specification, seem to only be claiming that the beam must extend partially “along its length” which the sliding member 334 does.  Therefore, even if the beam is attached only at one end, but extends along a length of the bottom face, as is the case here, then it would meet the claimed limitation.  For this reason, the argument is not persuasive.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947.  The examiner can normally be reached on Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 

/JOEL D CRANDALL/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723